DETAILED ACTION
	Claims 1-20 are presented on 04/30/2021 for examination on merits.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Examiner’s Note on Double Patenting
The co-pending Application No. 16/862795 has been considered by the Examiner for potential double patenting with the instant application.  However, it is determined that the co-pending application featuring comparing the target data storage device to the approved data storage devices on the data content type of the data element as a way of identifying suitable security controls to apply to the target data storage device.  As such, the co-pending application is directed to a different invention from the instant application.  However, during the prosecution, if the claim amendments obscure the aforementioned dissimilarity, the Examiner reserves rights for a double patenting rejection without re-opening the case.

Claim Objections
Claims 5-7, 12-14, and 19-20 are objected to because of the following informalities:  
Claims 5-7, 12-14, and 19-20 each recite a deficient wherein clause: “wherein determining the security level associated is based at least in part on …” (Emphasis added).  It appears that there is a missing element or fragment of phrase following the word “associated.”  The Examiner suggests changing it to “wherein determining the security level associated [with the target data storage device] is based at least in part on …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 8, and 15 each recite two instances of “a security control” in the wherein clause – “wherein the protection level range comprises” unclearly.  It should be just one protection level range for each security control in the respective claims.  It is also noted that a security level is defined to be associated with the target data storage device rather than a security control.  If this is the case, the Examiner suggests deleting the two instances of “a security control” from the wherein clause.
Claims 2, 9, and 16 each recite a limitation “apply the selected security controls to the target data storage device” unclearly, because only one “selected security control” is identified from among the identified one or more security controls via a user input.  In other words, a user appears to select a single security control from the identified one or more security controls, not a plurality of security controls.  It should be noted that the identified one or more security controls is broadly defined in their respective base claims 1, 8, and 15, so that if only one security control is identified within the protection level range and presented to the user, the user is left with only one choice.  That means, the user selected security control cannot be more than one.  Appropriate correction is required.
Claims 3, 10, and 17 each recite a second instance of “a protection level” in the limitation “selecting a protection level based on the physical location of the target storage device” unclearly or lacking antecedent basis for this limitation in the respective claims.
Claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr (US 10496840 B1) in view of Kirti (US 20170295199 A1), and further in view of Argoety (US 20210120014 A1; hereinafter “Argo”)

As per claim 1, Mehr teaches an information security device, comprising: 
a memory operable to store security control information comprising a plurality of security controls (Mehr, col. 1, lines 14-20: one or more security controls be applied to the storage of 
each security control is associated with a protection level for data security (Mehr, col. 6, lines 26-40: level of security; analyze the security controls 222, 224 that were applied to the same data 220 in the second storage tier 210 to determine whether equivalent security controls are being applied in the third storage tier 212.  Evidently, Mehr teaches there are different requirements of levels of security for different tiers.  See also col. 6, lines 62-67: In the case of an automated security control, the determination and placement can occur before access to the data); and 
a processor operably coupled to the memory (Mehr, col. 13, lines 2-9: processor 702), configured to: 
receive a data storage request comprising context information associated with storing a data element, wherein the context information identifies a target data storage device (Mehr, col. 5, lines 31-35: a request to a service provider environment 204 to have data stored in the environment on behalf of a customer); 
determine a security level associated with the target data storage device, wherein the security level is based on security features associated with the target data storage device (Mehr, col. 5, lines 36-42: analyze information for the request and determine where to store the data. This can include, for example, determining an appropriate type of storage for the data based on aspects of the data, the customer, or the request, among other such options; store data of type A, similar to the first two volumes 302, 304 stored for other customers … to determine which security controls to apply to the volume, which means to determine a proper or comparable security level for the new data volume 352); 
output the identified one or more security controls (Mehr, col. 8, lines 50-56: automatically apply some or all of the recommended security controls… accept 516 the recommendations.  See FIG. 5, blocks 514 and 518).
However, Mehr does not explicitly disclose the steps for determining a protection level range (e.g., a max and min protection levels) based on the determined security level and identifying one or more security controls within the protection level range.  This aspect of the claim is a difference.
In a related art, Kirti teaches,
determine a protection level range based on the determined security level (Kirti, par. 0060: modify the security controls of a tenant account with a cloud provider to reflect a desired security posture. It should be noted that in Kirti, security controls include security policies and password settings.  See FIG. 8e for a sliding bar for user to set the level of security at the right pane of the screen), wherein the protection level range comprises: 
a maximum protection level for a security control (Kirti, par. 0113: a high level of security, which may require a stronger password; par. 0111-0112); and 
a minimum protection level for a security control (Kirti, par. 0108: the minimum permissions or privileges necessary to configure the relevant security controls. For example, permissions may be granted only to edit user accounts associated with a particular tenant's account and not to access other portions of the cloud service); 
identify one or more security controls within the protection level range (Kirti, par. 0106: security controls at a Stringent level …are identified; For example, different levels of security may be defined such that when a higher or lower level of security is selected [by user], the security controls for a tenant's accounts with different cloud services are all set to reflect a higher or lower level of security; par. 0110 and 0113 and 0116: to implement that desired level of security); and 
Mehr and Kirti are analogous art, because they are in a similar field of endeavor in improving security controls.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirti’s 
However, Mehr and Kirti as combined above does not explicitly disclose that each security control comprises a hardware configuration for data storage devices.  This is a secondary difference.
In a related art, Argo teaches,
each security control comprises a hardware configuration for data storage devices (Argo, par. 0047: embodiments, the security controls 107 can include hardware …components deployed on the nodes 106 and/or the network device 112).
 Argo is analogous art to the claimed invention in a similar field of endeavor in improving security controls to guard against security threats.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Mehr-Kirti’s system with Argo to include hardware configuration for data storage as a part of security controls. For this combination, the motivation would have been to improve the level of security of network storage by controlling the security of storage devices.

As per claim 2, the references as combined above teach the device of claim 1, wherein the processor is further configured to: 
receive the data element (Mehr, col. 10, lines: 63-67); 
receive a user input identifying a selected security control from among the identified one or more security controls (Mehr, col. 11, lines 28-34: recommendations 514 for the customer to apply as additional or alternative security controls for the data volume; see customer X can be Kirti also teaches:
apply the selected security controls to the target data storage device (Kirti, par. 0106: The values for various security controls at different levels of security can be defined by input on a user interface; see FIG. 8E; par. 0024-0025: storing the retrieved activity data in the analytics repository database using the cloud security system) and 
store the data element in the target data storage device after applying the selected security controls (Kirti, par. 0044 and 0060-0063: selecting a security policy to implement; modify the security controls of a tenant account … for data storage).
Kirti is combined with Mehr herein for the same rationale as shown in claim 1.

As per claim 3, the references as combined above teach the device of claim 1, wherein determining the maximum protection level comprises: 
determining a physical location of the target data storage device (Mehr, col. lines: the storage tiers in this example can include different storage services or storage offerings in different zones or geographic locations; customer data is caused 602 to be stored to a determined data storage location); and 
selecting a protection level based on the physical location of the target storage device (Mehr, col. 5, lines 56-67: The storage tiers in this example can include different storage services or storage offerings in different zones or geographic locations, among other such options. As illustrated, the data instances each have a pair of security controls 216, 218 and 222, 224, respectively, applied. These security controls can have been specified by the customer, for example, and applied by the relevant security components or services of the provider environment. These security controls can designate various security aspects of the 

As per claim 5, the references as combined above teach the device of claim 1.  While Mehr discusses examples of security controls that can be applied include controls providing fine-grained access control and MFA, Kirti best teaches the limitation wherein determining the security level associated is based at least in part on authentication protocols used by the target data storage device (Kirti, par. 0116: The notification can include a request or recommendation for a higher level of security controls, such as elevated authentication or OTP. In Kirti, the notification and/or alert helps selecting a security policy to implement in response to the identified threat using the cloud security system, and identifying cloud security controls).
Kirti is combined with Mehr herein for the same rationale as shown in claim 1.

As per claim 7, the references as combined above teach the device of claim 1, wherein determining the security level associated is based at least in part on encryption protocols used by the target data storage device (Kirti, par. 0070: Security controls are mechanisms that restrict access to the … data housed by the cloud. Software defined security configuration data can include data describing: encryption keys, tokens … and many other types of security controls). 
Kirti is combined with Mehr herein for the same rationale as shown in claim 1.

As per claim 8, Mehr teaches an information security method, comprising: 
receiving a data storage request comprising context information associated with storing a data element, wherein the context information identifies a target data storage device (Mehr, 
determining a security level associated with the target data storage device, wherein the security level is based on security features associated with the target data storage device (Mehr, col. 5, lines 36-42: analyze information for the request and determine where to store the data. This can include, for example, determining an appropriate type of storage for the data based on aspects of the data, the customer, or the request, among other such options; store data of type A, similar to the first two volumes 302, 304 stored for other customers … to determine which security controls to apply to the volume, which means to determine a proper or comparable security level for the new data volume 352); 
outputting the identified one or more security controls (Mehr, col. 8, lines 50-56: automatically apply some or all of the recommended security controls… accept 516 the recommendations.  See FIG. 5, blocks 514 and 518).
However, Mehr does not explicitly disclose the steps for determining a protection level range (e.g., a max and min protection levels) based on the determined security level and identifying one or more security controls within the protection level range.  This aspect of the claim is a difference.
In a related art, Kirti teaches,
determining a protection level range based on the determined security level (Kirti, par. 0060: modify the security controls of a tenant account with a cloud provider to reflect a desired security posture. It should be noted that in Kirti, security controls include security policies and password settings.  See FIG. 8e for a sliding bar for user to set the level of security at the right pane of the screen), wherein the protection level range comprises: 
a maximum protection level for a security control (Kirti
a minimum protection level for a security control (Kirti, par. 0108: the minimum permissions or privileges necessary to configure the relevant security controls. For example, permissions may be granted only to edit user accounts associated with a particular tenant's account and not to access other portions of the cloud service); 
identifying one or more security controls within the protection level range (Kirti, par. 0106: security controls at a Stringent level …are identified; For example, different levels of security may be defined such that when a higher or lower level of security is selected [by user], the security controls for a tenant's accounts with different cloud services are all set to reflect a higher or lower level of security; par. 0110 and 0113 and 0116: to implement that desired level of security); and 
Mehr and Kirti are analogous art, because they are in a similar field of endeavor in improving security controls.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirti’s teachings on the protection level range within which a user is enabled to select a desired security control for storage.  The rationale for this combination is to use known technique to improve similar system concerning selections of security controls.  As such, the combination would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the level of security with suitable security controls.
However, Mehr and Kirti as combined above does not explicitly disclose that each security control comprises a hardware configuration for data storage devices.  This is a secondary difference.
In a related art, Argo teaches,
Argo, par. 0047: embodiments, the security controls 107 can include hardware …components deployed on the nodes 106 and/or the network device 112).
 Argo is analogous art to the claimed invention in a similar field of endeavor in improving security controls to guard against security threats.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Mehr-Kirti’s system with Argo to include hardware configuration for data storage as a part of security controls. For this combination, the motivation would have been to improve the level of security of network storage by controlling the security of storage devices.

As per claim 9, the references as combined above teach the method of claim 8, further comprising: 
receiving the data element (Mehr, col. 10, lines: 63-67); 
receiving a user input identifying a selected security control from among the identified one or more security controls (Mehr, col. 11, lines 28-34: recommendations 514 for the customer to apply as additional or alternative security controls for the data volume; see customer X can be prompted about the added security controls, the customer … [accepts] the recommendation to apply as additional or alternative security controls for the data volume; If the customer does not accept 516 the recommendations, then the data can be stored to the second tier using the specified controls); and in the combination, Kirti also teaches:
applying the selected security controls to the target data storage device (Kirti, par. 0106: The values for various security controls at different levels of security can be defined by input on a user interface; see FIG. 8E; par. 0024-0025: storing the retrieved activity data in the analytics repository database using the cloud security system) and 
Kirti, par. 0044 and 0060-0063: selecting a security policy to implement; modify the security controls of a tenant account … for data storage).
Kirti is combined with Mehr herein for the same rationale as shown in claim 8.

As per claim 10, the references as combined above teach the method of claim 8, wherein determining the maximum protection level comprises: 
determining a physical location of the target data storage device (Mehr, col. lines: the storage tiers in this example can include different storage services or storage offerings in different zones or geographic locations; customer data is caused 602 to be stored to a determined data storage location); and 
selecting a protection level based on the physical location of the target storage device (Mehr, col. 5, lines 56-67: The storage tiers in this example can include different storage services or storage offerings in different zones or geographic locations, among other such options. As illustrated, the data instances each have a pair of security controls 216, 218 and 222, 224, respectively, applied. These security controls can have been specified by the customer).

As per claim 12, the references as combined above teach the method of claim 8, wherein determining the security level associated is based at least in part on authentication protocols used by the target data storage device (Kirti, par. 0116: The notification can include a request or recommendation for a higher level of security controls, such as elevated authentication or OTP. In Kirti, the notification and/or alert helps selecting a security policy to implement in response to the identified threat using the cloud security system, and identifying cloud security controls).
Kirti is combined with Mehr herein for the same rationale as shown in claim 8.

As per claim 14, the references as combined above teach the method of claim 8, wherein determining the security level associated is based at least in part on encryption protocols used by the target data storage device (Kirti, par. 0070: Security controls are mechanisms that restrict access to the … data housed by the cloud. Software defined security configuration data can include data describing: encryption keys, tokens … and many other types of security controls). 
Kirti is combined with Mehr herein for the same rationale as shown in claim 8.

As per claim 15, Mehr teaches a computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to: 
receive a data storage request comprising context information associated with storing a data element, wherein the context information identifies a target data storage device (Mehr, col. 5, lines 31-35: a request to a service provider environment 204 to have data stored in the environment on behalf of a customer); 
determine a security level associated with the target data storage device, wherein the security level is based on security features associated with the target data storage device (Mehr, col. 5, lines 36-42: analyze information for the request and determine where to store the data. This can include, for example, determining an appropriate type of storage for the data based on aspects of the data, the customer, or the request, among other such options; store data of type A, similar to the first two volumes 302, 304 stored for other customers … to determine which security controls to apply to the volume, which means to determine a proper or comparable security level for the new data volume 352); 
output the identified one or more security controls (Mehr, col. 8, lines 50-56: automatically apply some or all of the recommended security controls… accept 516 the recommendations.  See FIG. 5, blocks 514 and 518).
However, Mehr does not explicitly disclose the steps for determining a protection level range (e.g., a max and min protection levels) based on the determined security level and identifying one or more security controls within the protection level range.  This aspect of the claim is a difference.
In a related art, Kirti teaches,
determine a protection level range based on the determined security level (Kirti, par. 0060: modify the security controls of a tenant account with a cloud provider to reflect a desired security posture. It should be noted that in Kirti, security controls include security policies and password settings.  See FIG. 8e for a sliding bar for user to set the level of security at the right pane of the screen), wherein the protection level range comprises: 
a maximum protection level for a security control (Kirti, par. 0113: a high level of security, which may require a stronger password; par. 0111-0112); and 
a minimum protection level for a security control (Kirti, par. 0108: the minimum permissions or privileges necessary to configure the relevant security controls. For example, permissions may be granted only to edit user accounts associated with a particular tenant's account and not to access other portions of the cloud service); 
identify one or more security controls within the protection level range (Kirti, par. 0106: security controls at a Stringent level …are identified; For example, different levels of security may be defined such that when a higher or lower level of security is selected [by user], the security controls for a tenant's accounts with different cloud services are all set to reflect a higher or lower level of security; par. 0110 and 0113 and 0116: to implement that desired level of security); and 
Mehr and Kirti are analogous art, because they are in a similar field of endeavor in improving security controls.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Mehr with Kirti’s teachings on the protection level range within which a user is enabled to select a desired security control for storage.  The rationale for this combination is to use known technique to improve similar system concerning selections of security controls.  As such, the combination would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the level of security with suitable security controls.
However, Mehr and Kirti as combined above does not explicitly disclose that each security control comprises a hardware configuration for data storage devices.  This is a secondary difference.
In a related art, Argo teaches,
each security control comprises a hardware configuration for data storage devices (Argo, par. 0047: embodiments, the security controls 107 can include hardware …components deployed on the nodes 106 and/or the network device 112).
 Argo is analogous art to the claimed invention in a similar field of endeavor in improving security controls to guard against security threats.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Mehr-Kirti’s system with Argo to include hardware configuration for data storage as a part of security controls. For this combination, the motivation would have been to improve the level of security of network storage by controlling the security of storage devices.

As per claim 16, the references as combined above teach the computer program of claim 15, further comprising instructions that when executed by the processor causes the processor to: 
Mehr, col. 10, lines: 63-67); 
receive a user input identifying a selected security control from among the identified one or more security controls (Mehr, col. 11, lines 28-34: recommendations 514 for the customer to apply as additional or alternative security controls for the data volume; see customer X can be prompted about the added security controls, the customer … [accepts] the recommendation to apply as additional or alternative security controls for the data volume; If the customer does not accept 516 the recommendations, then the data can be stored to the second tier using the specified controls); and in the combination, Kirti also teaches:
apply the selected security controls to the target data storage device (Kirti, par. 0106: The values for various security controls at different levels of security can be defined by input on a user interface; see FIG. 8E; par. 0024-0025: storing the retrieved activity data in the analytics repository database using the cloud security system) and 
store the data element in the target data storage device after applying the selected security controls (Kirti, par. 0044 and 0060-0063: selecting a security policy to implement; modify the security controls of a tenant account … for data storage).
Kirti is combined with Mehr herein for the same rationale as shown in claim 15.

As per claim 17, the references as combined above teach the computer program of claim 15, wherein determining the maximum protection level comprises: 
determining a physical location of the target data storage device (Mehr, col. lines: the storage tiers in this example can include different storage services or storage offerings in different zones or geographic locations; customer data is caused 602 to be stored to a determined data storage location); and 
selecting a protection level based on the physical location of the target storage device (Mehr, col. 5, lines 56-67: The storage tiers in this example can include different storage services or storage offerings in different zones or geographic locations, among other such 

As per claim 19, the references as combined above teach the computer program of claim 15, and Kirti also teaches wherein determining the security level associated is based at least in part on authentication protocols used by the target data storage device (Kirti, par. 0116: The notification can include a request or recommendation for a higher level of security controls, such as elevated authentication or OTP. In Kirti, the notification and/or alert helps selecting a security policy to implement in response to the identified threat using the cloud security system, and identifying cloud security controls).
Kirti is combined with Mehr herein for the same rationale as shown in claim 15.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr and Kirti and Argo, as applied to claim 1, and further in view of Shadbolt (US 20210385129 A1; hereinafter “Shad”).

As per claim 6, the references of Mehr and Kirti and Argo as combined above teach the device of claim 1, but do not explicitly disclose using tamper protection level for the target data storage device as a factor to determining the security level.  This aspect of the claim is identified as a further difference.
In a related art, Shad teaches:

Shad is analogous art to the claimed invention in a similar field of endeavor in improving security controls (i.e., security policies) to guard against security threats.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Mehr-Kirti-Argo system with Shad to include anti-tamper security controls for protection. For this combination, the motivation would have been to improve the level of security of network storage by implementing anti-tamper storage devices.

As per claim 13, the references of Mehr and Kirti and Argo as combined above teach the method of claim 8, , but do not explicitly disclose using tamper protection level for the target data storage device as a factor to determining the security level.  This aspect of the claim is identified as a further difference.
In a related art, Shad teaches:
wherein determining the security level associated […] is based at least in part on a tamper protection level for the target data storage device (Shad, par. 00021, 0042, 51-53, and 0062: deploying a tamper protection policy modification to one or more target devices; the security admin 410 has selected the option for enabling tamper protection; For example, in one implementation, changes in management and deployment of the desired tamper protection state may only be made through a designated cloud -based enterprise mobility management tool (MMT), par. 0004: A method of deploying a tamper protection policy modification).
before the effective filing date of the claimed invention, to modify the Mehr-Kirti-Argo system with Shad to include anti-tamper security controls for protection. For this combination, the motivation would have been to improve the level of security of network storage by implementing anti-tamper storage devices.

As per claim 20, the references of Mehr and Kirti and Argo as combined above teach the computer program of claim 15, , but do not explicitly disclose using tamper protection level for the target data storage device as a factor to determining the security level.  This aspect of the claim is identified as a further difference.
In a related art, Shad teaches:
wherein determining the security level associated […] is based at least in part on a tamper protection level for the target data storage device (Shad, par. 00021, 0042, 51-53, and 0062: deploying a tamper protection policy modification to one or more target devices; the security admin 410 has selected the option for enabling tamper protection; For example, in one implementation, changes in management and deployment of the desired tamper protection state may only be made through a designated cloud -based enterprise mobility management tool (MMT), par. 0004: A method of deploying a tamper protection policy modification).
Shad is analogous art to the claimed invention in a similar field of endeavor in improving security controls (i.e., security policies) to guard against security threats.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Mehr-Kirti-Argo system with Shad to include anti-tamper security controls for protection. For this combination, the motivation would have been to improve the level of security of network storage by implementing anti-tamper storage devices.

Allowable Subject Matter
Claim 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims 4, 11, and 18 each recite a limitation for “determining the maximum protection level is less than a highest protection level associated with the plurality of security controls”.  When considered in combination with the other limitations in the claims 4, 11, and 18, the limitation is not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        01/26/2022